department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -------- contact person contact number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend m n o p q r s dear ------------------ we have considered the ruling_request dated date submitted on behalf of m o and r by their authorized representative relating to the federal_income_tax consequences under sec_501 sec_509 and sec_513 of the internal_revenue_code arising from the merger of o and r into m in a fax communication dated date the representative withdrew ruling_request involving sec_170 sec_2055 and sec_2522 of the code facts m is an n nonprofit corporation formed in m has been recognized by the internal_revenue_service as exempt from federal_income_tax as an organization described in sec_501 of the code and as other than a private_foundation under sec_509 m’s principal purpose is to promote the study of the law the diffusion of knowledge of the law and the continuing education of prosecuting attorneys lawyers law enforcement personnel and other members of the interested public prosecuting attorneys and attorneys general who act as district attorneys associate - assistant or associate prosecuting attorneys armed_forces attorneys various federal m is a membership_organization with five classes of members as follows active - chief the goal of o training is to help prosecutors fulfill their responsibilities efficiently o is a p nonprofit corporation formed in with the assistance of m the american bar prosecuting attorneys and certain foreign governmental attorneys alumni - former members of the m board_of directors whose term has expired law student and honorary -past presidents of m who are no longer eligible for active membership in addition m has approximately ten full-time employees association the american college of trial lawyers and the international academy of trial lawyers o has been recognized by the service as tax exempt under sec_501 of the code and as other than a private_foundation under sec_509 and sec_170 a school for years o was housed in a certain identified law school but in it relocated to another law school the principal purpose of o is to provide continuing legal education and advocacy training for prosecuting attorneys through programs specifically tailored to meet their needs o is the only institution devoted exclusively to training prosecutors o has approximately full-time employees effectively and ethically to this end o conducts approximately national courses each year at various locations around the united_states these four and five day courses provide prosecutors as well as their investigators and administrative personnel with specialized training on such topics as trial advocacy civil law forensic evidence white collar crime victim advocacy and the prosecution of drug homicide sexual assault and other violent crimes course is designed for prosecutors who have at least one year of felony trial experience it is a two week in-depth study of the critical role which the prosecutor plays within the criminal justice system the second course is open only to elected or appointed prosecuting attorneys and first assistants it provides a forum whereby senior policy making prosecutors share ideas and learn techniques to improve the administration of their offices the third special course is a multi- disciplinary conference geared to increase participants’ effectiveness in investigating prosecuting and handling post-sentence management of domestic violence cases and offenders and to increase awareness and the quality of treatment of victims of domestic violence their family members and their communities in addition to these national programs o contracts with state associations and state and local and military prosecutors’ offices to present training programs tailored to meet the specific needs of prosecutors in those jurisdictions highest ethical standards for prosecutors an advisory committee includes representatives from m the national association of prosecutor coordinators and the us department of justice among others rules and decisions and ethics advisory opinions of interest to prosecutors as well as proposals by bar associations state prosecution associations and state and national defense lawyer associations and to provide assistance and information relating to these areas to state and local prosecutors in addition q provides assistance to o m state and local prosecutors’ q created in by o and an identified law school is dedicated to the promotion of the among the national courses offered each year by o are three special courses the first the purpose of q is to study and to objectively analyze legislative enactments judicial r is an s nonstock corporation formed in the service has recognized r as tax offices and organizations and the various states in designing courses of instruction conducting educational programs and developing strategies for the implementation of rules of professional responsibility empathetic to the uniqueness of the prosecutorial function a fundamental asset of q is its website a resource center for prosecutors in the field who face on a daily basis ethical issues registration for the website is free and available to all full- time and part-time prosecutors who have no connection to or involvement with the representation or giving of advice to persons or entities charged with or suspected of committing crimes a forum for prosecutors to solicit information from and share information with prosecutors from across the country is also available in the members-only portion of the website another major project of q will be the revision of the m prosecution standards they were last completely reviewed and revised in a special committee will be appointed to conduct this review under the direction of q and will ultimately submit its recommendations to the m board_of directors exempt under sec_501 of the code and as other than a private_foundation on the basis that it is a publicly_supported_organization described in sec_509 and sec_170 the principal purpose of r is to provide prosecutors at all levels of government with the latest information research training and technical assistance on a wide variety of issues including gun violence strategies dna forensics child abuse juvenile justice traffic law violence against women and white collar crime r acts as a national clearinghouse for information on the prosecutorial function r’s staff includes veteran prosecutors and researchers access to comprehensive justice medical and scientific data resources including a nationwide network of working prosecutors ensures that information provided by r is up to date practical and accurate r staff conducts research on a broad range of criminal justice issues that are of interest to prosecutors r has approximately full-time employees or business activities and do not own any unrelated debt-financed_property he further represents that m o and r have no plans to commence any such unrelated_trade_or_business activity or to acquire any such unrelated debt-financed_property after the merger provisions of n and p law and r with and into m pursuant to applicable provisions of n and s law in each case m will be the surviving entity each such merger is subject_to approval under the articles of incorporation and bylaws of the entities involved and under the applicable state laws the authorized representative states that while m o and r are pursuing their exempt purposes diligently and successfully they nevertheless seek to merge because the merger can help them to identify services that would facilitate the efforts of the nation’s district attorneys improve the delivery of services by each of the formerly separate entities reduce or eliminate duplicative administrative functions and costs and eliminate the requirement to file your authorized representative states that m o and r do not conduct any unrelated trade m o and r plan to effect mergers of o with and into m pursuant to applicable the authorized representative has cited the respective state statutes for n p and s following the merger the governance of the merged entity will be effected in accordance annual federal forms for the two merged entities reducing total_tax compliance costs in addition the merger should make it possible for the surviving entity to perform all of its functions better and more comprehensively which allow for the merger of domestic ie in-state nonprofit_corporations with foreign ie out of state nonprofit_corporations with n corporate law by the board_of directors of m the present m board_of directors will continue to serve as the initial board_of the surviving entity that board however will receive substantial guidance and assistance from two advisory boards established pursuant to n law and applicable provisions of m’s articles of incorporation and bylaws one board will be established for the o operating division and a second board will be established for the r operating division the anticipation is that the initial members of these advisory boards will be the current members of the o board_of regents and the r board_of directors as advisory board members are not covered under director-related statutes m will revise the indemnity provisions of its articles of incorporation and bylaws to so cover them it is also contemplated that the present officers of o and r will become officers of m with responsibility for their respective divisions expectation is that the o and r divisions of m that succeed these separate corporations after the merger will preserve the o and r names under applicable assumed or fictitious name laws of pertinent states by filing the required state specific registrations the present activities of m o and r will be continued by m after the merger under sec_509 of the code or under sec_509 and sec_170 rulings requested although the separate_entity status of o and r will cease as a result of the transaction the it is contemplated that following the merger m will satisfy the public support requirements you request that we rule as follows the merger of r with and into m will not affect the exemption of m under sec_501 of the code or the pre-merger exemption of r under sec_501 the merger of o with and into m will not affect the exemption of m under sec_501 of the code or the pre-merger exemption of o under sec_501 the merger of r with and into m will not adversely affect the status of m as an organization that is not a private_foundation under sec_509 of the code or the pre-merger status of r as an organization that is not a private_foundation under sec_509 and sec_170 the merger of o with and into m will not adversely affect the status of m as an organization that is not a private_foundation under sec_509 of the code or the pre-merger status of o as an organization that is not a private_foundation under sec_509 and sec_170 the transfer of funds and assets as a result of the merger of r with and into m will not result in gain_or_loss being recognized by any party to the transfer the acquisition by m of the assets of r as successor by merger to r will not cause unrelated_business_taxable_income to be attributed to m or r under sec_511 through of the code the transfer of funds and assets as a result of the merger of o with and into m will not result in gain_or_loss being recognized by any party to the transfer the acquisition by m of the assets of o as successor by merger to o will not cause unrelated_business_taxable_income to be attributed to m or o under sec_511 through of the code sec_501 of the code provides for the exemption from federal_income_tax of sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify sec_1_501_c_3_-1 of the regulations provides that in general an organization is law organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes under code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in construing the meaning of the phrase exclusively for educational_purposes in better business bureau v united_states 236_us_279 the supreme court of the united_states stated this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes code sec_501 in its generally accepted legal sense and includes the advancement of sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded sec_1_501_c_3_-1 of the regulations states that the term charitable is used in in 78_tc_921 the tax_court held that sec_1_501_c_3_-1 of the regulations provides that the term educational relates to education or science and the promotion of social welfare through various means including efforts to defend human and civil rights secured_by law a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization which is devoted to the improvement of the administration of justice through various means qualifies for exemption under sec_501 of the code revrul_65_60 1965_1_cb_231 describes an organization formed for the primary purpose of developing and disseminating a body of new knowledge relating to the social sciences the organization’s research staff consists of persons qualified by education and experience to perform scientific research in these fields the organization conducts scientific research pursuant to contracts with governmental agencies and holds seminar courses attended by qualified members of the public a tuition fee is charged for each course in order to recover the cost of presenting the seminar including salaries of the professional staff the organization’s research findings are communicated to the public through seminar courses lectures and public discussions and through publications distributed free to depositary libraries revrul_65_60 cites the definition of the term educational in sec_1_501_c_3_-1 of the regulations and the definition of the term scientific in sec_1_501_c_3_-1 which states that a scientific_organization must meet two tests it must engage in research carried on in furtherance of a scientific purpose and the scientific research must be carried on in the public interest for purposes of code sec_501 the term scientific includes the carrying on of research in the physical or social sciences educational within the meaning of the cited regulations and that the research activities conducted pursuant to contracts with governmental agencies is in the public interest and accordingly scientific within the definition cited above held the organization qualifies for exemption under sec_501 of the code an educational program for bank employees in a particular urban_area the organization furnishes classrooms and employs local university professors and specialists in banking law to teach courses on various banking subjects course work is given credit by universities the organization provides textbooks at cost to students it publishes a professional magazine and sponsors occasional social affairs to stimulate interest in its educational programs of the regulations and states that an organization that instructs or trains individuals to improve their business or professional capabilities may be exempt from tax under sec_501 of revrul_68_504 cites the definition of the term educational in sec_1_501_c_3_-1 revrul_68_504 1968_2_cb_211 describes a nonprofit organization formed to conduct revrul_65_60 concludes that the seminars conducted by the organization depicted are revrul_71_506 1971_2_cb_233 describes a nonprofit organization composed full membership in the society is limited to persons who have had more than eight years the society’s primary activity is research carried on continuously by a full-time paid staff in the code see revrul_65_298 1965_2_cb_163 held the organization qualifies for exemption under sec_501 principally of heating and air conditioning engineers although its membership also includes architects educators and others who have a professional interest in the fields of heating and air conditioning it was formed to advance the arts and sciences of heating ventilating and air conditioning and the allied arts and sciences for the benefit of the general_public by providing facilities for research and the dissemination of scientific knowledge experience in the sciences relating to heating ventilating or air conditioning and who have actively practiced the profession at least four years during which they have been in charge of important work consisting of design construction research development or teaching there are also associate members junior members and student members all of whom must meet requirements as to age training and experience its own laboratory some subjects of investigation include solar radiation through various materials the phenomena of heat flow and transfer development of data on air friction the problems of panel heating and the physiological effects of air conditioning upon the human body the organization does not perform commercial tests nor does it issue reports on commercial products further it has no financial interest in the scientific information it develops all such information is made freely available to the public the organization has conducted research and studies on a cost_basis for universities and government agencies monographs relevant to its field the library is open to members of the engineering profession architects scientists teachers and students as well as others who are seriously interested in its contents there is no charge imposed for use of the library presented at society meetings are disseminated through the society’s three regular publications an annual volume a monthly journal and an annual guide over the years these data have been assembled into more than a score of model codes of minimum standards for heating ventilating and air conditioning the society does not engage in activities directed at or concerned with the protection or promotion of the business interests of any of the professions represented by its membership receipts from publications and contributions regulations see above and concludes that the society is operating in conformance therewith as follows scientific research is carried on in the public interest if the results are made available to the public on a nondiscriminatory basis as for example information published in a treatise at its headquarters the society maintains a library of books periodicals studies and revrul_71_506 cites the definitions of the terms educational and scientific in the the society receives support from three sources membership dues and fees the results of the society’s research and the research papers of its members as concerning the unrelated_business_income_tax issues presented sec_511 of the code imposes a normal_tax and a surtax on the unrelated business sec_512 of the code provides that the term unrelated_business_taxable_income thesis trade publication or in any form that is available to the interested public and by operating the library disseminating the research results and making the model codes available to the public the society is educational in that it is instructing the public on subjects useful to the individual and beneficial to the community held the organization qualifies for exemption under sec_501 of the code taxable_income defined in sec_512 of organizations exempt from tax under sec_501 of the code means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved include a percentage of the net_income derived from debt-financed_property this percentage in general has as its numerator and denominator the average_acquisition_indebtedness and the average_adjusted_basis respectively for the year with respect to the debt-financed_property sec_514 of the code defines the term debt-financed_property to mean property that is held to produce income and with respect to which there is an acquisition_indebtedness except that such term does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other exempt purposes with respect to any debt-financed_property the unpaid amount of - sec_514 a of the code defines the term acquisition_indebtedness to mean sec_514 of the code defines the term unrelated_business_taxable_income to a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement concerning the ruling requests with respect to foundation status sec_509 of the sec_1_514_b_-1 of the regulations excludes from the definition of debt-financed_property any property the use of which is substantially related to the exercise or performance of an organization’s charitable educational or other exempt_purpose if percent or more of such property is devoted to the organization’s exempt purposes code provides that a sec_501 organization is other than a private_foundation if a it normally receives more than one-third of its support in each taxable_year from any combination of - gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business excluding receipts from any person or from a governmental agency which exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year and b it normally receives not more than one-third of its support in each taxable_year from the combined sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_509 of the code provides that a sec_501 organization is other than a private_foundation if it is described in sec_170 other than in clauses vii and viii an organization described in sec_170 is one which is referred to in sec_170 and which normally receives a substantial part of its support exclusive of income received in the exercise or performance of its charitable educational or other purpose or function constituting the basis for its exempt status from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_1 b iii a of the regulations provides that the determination of whether an organization is publicly supported depends on the facts and circumstances in each case however a mechanical test is set forth in paragraph b where in effect substantial support is interpreted to mean one-third or more from governmental units and the general_public of total support for the current taxable_year and the four years immediately preceding analysis the basis for the merger of o and r into m is the expectation that it will effect certain operational efficiencies including the elimination of duplicative administrative functions and the research advisory and educational programs of m including the operating divisions costs and a reduction in total_tax compliance costs m o and r will continue to engage in the activities which have been deemed to be charitable and or educational within the meaning of sec_501 of the code the merger is an organizational change whereby o and r will become operating divisions of m the surviving entity the operational changes which flow from the merger will not negate the performance by o and r of their charitable and educational functions of o and r are designed to bring about improvements in the administration of the criminal justice system in the various states the federal courts and military courts the tax_court in kentucky bar foundation cited above held that essentially the same purpose warranted recognition of tax exemption under code sec_501 the research conducted by the entities herein is scientific in that it is clearly in the public interest see sec_1 c - d of the regulations research in the social sciences is considered scientific see the holding in revrul_65_60 cited supra the continuing legal education and advocacy training for prosecuting attorneys now to be provided by o as an operating division of m is comparable to the courses on banking subjects provided by the organization described in revrul_68_504 also cited above that organization qualified for exemption under code sec_501 on the basis of its educational_purposes the activities of operating division r may be compared to those of the organization depicted in revrul_71_506 discussed above in that r provides prosecutors at all levels of government with the latest information research training and technical assistance on such issues as gun violence strategies dna forensics juvenile justice child abuse etc all at no charge and as with the organization described in revrul_71_506 neither m nor r has any financial interest in the research and information which they develop and then disseminate will cause any of these entities to fail the organizational_test under code sec_501 and the merged entity m will continue to operate in furtherance of charitable and educational_purposes under sec_501 further the proposed merger does not involve the transfer of any assets to any for profit entity or to any private parties thus no prohibited private benefit or inurement will result from the proposed transaction accordingly m o and r will remain in conformance with the organizational and operational requirements stated in sec_1_501_c_3_-1 sec_1 and c of the regulations the code the proposed merger herein should not result in the carrying on of any unrelated_trade_or_business within the meaning of code sec_513 by the merged entity m it will continue to carry on the activities for which it has been recognized as tax exempt albeit under a new organizational structure also the two organizations which will merge into m ie o and r will continue to perform their exempt_activities but now as operating divisions of m the point is that the merger will not entail the introduction of activities which are outside the scope of their exempt purposes and thus be subject_to unrelated_business_income_tax under sec_511 further the merger will not result in the acquisition of any debt-financed_property within the meaning of sec_514 because the facts indicate that all property involved in the concerning the ruling requests involving the unrelated_business_income_tax provisions of there is nothing in the proposed changes in the articles and bylaws of m o and r that transfer will be devoted to the promotion of exempt purposes within the meaning of sec_501 concerning foundation status up until the time of the proposed merger all three entities m o and r should continue to operate and receive financial support in essentially the same manner which provided the basis for determining that they qualify for classification as other than private_foundations although under different code sections from one another ie there are differing bases for their qualification the surviving entity m should continue to qualify for non- private_foundation_status under sec_509 of the code following the merger because its sources of support should continue to conform to the relevant support_test under sec_509 and it should otherwise conform to the requirements under sec_509 rulings based on the foregoing we rule as follows the merger of r with and into m will not adversely affect the tax exempt status of m under sec_501 of the code or the pre-merger tax exemption of r under sec_501 the merger of o with and into m will not adversely affect the tax exempt status of m under sec_501 of the code or the pre-merger tax exemption of o under sec_501 the merger of r with and into m will not adversely affect the status of m as an organization that is other than a private_foundation because it is an organization described in sec_509 of the code or the pre-merger status of r as other than a private_foundation on the basis that it is an organization described in sec_509 and sec_170 the merger of o with and into m will not adversely affect the status of m as an organization that is other than a private_foundation because it is an organization described in sec_509 of the code or the pre-merger status of o as other than a private_foundation on the basis that it is an organization described in sec_509 and sec_170 the transfer of funds and assets as a result of the merger of r with and into m will not result in gain_or_loss being recognized by any party to the transfer the acquisition by m of the assets of r as successor by merger to r will not cause unrelated_business_taxable_income to be attributed to m or r under sec_511 through of the code the transfer of funds and assets as a result of the merger of o with and into m will not result in gain_or_loss being recognized by any party to the transfer the acquisition by m of the assets of o as successor by merger to o will not cause unrelated_business_taxable_income to be attributed to m or o under sec_511 through of the code this ruling is based on the understanding that there will be no material changes in the we are also sending a copy of this ruling to the ohio te_ge customer service office pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to facts upon which it is based any changes that may have a bearing upon the tax exempt status of m o or r should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number the authorized representative for m o and r because this letter could help resolve any questions about the exempt status of m o and r it should be kept with the permanent records of these organizations telephone number are shown in the heading of this letter code provides that it may not be used or cited as precedent this ruling is directed only to the organizations that requested it sec_6110 of the if there are any questions about this ruling please contact the person whose name and thank you for your cooperation sincerely jane baniewicz manager exempt_organizations technical group enclosure notice
